     Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 1 of 32 PageID #: 1




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                               X

 JAMES BRUNO, ROBERT BURNS, LOUIS
 CASTIGLIONE, KEVIN CAVANAUGH, BRIAN                                CASE NO: _______________
 COMPASSO, WAYNE COMPASSO, JOHN GILLEN,
 JOSEPH JOCKEL, MARIANNE AGNELLO, DIANNE
 MONDELLO, VERNON ALLEN JONES, JOHN                                       CLASS ACTION
 O’CONNOR, THOMAS O’CONNOR, JOSEPH RUSSO,                                  COMPLAINT
 PETER SENATORE, MATTHEW SEXTON, LAWRENCE
 SMITH, PHILIP F. FAHEY, ENZO RIVERS, CARLIEF
 VOZZO, CARLO CILIBERTI, GLENN A. SOBECKI,
 JOHN K. DIFFLEY, KEVIN O’CONNOR, CHRISTOPHER
 J. EDGE, ROBERT EMMERICH, LUIS MENDOZA, SEAN
 A. O’BRIEN, CHARLES J. HENSEL, DONNA NICHOLS
 n/k/a DONNA SANDERS, and JAMES CRUICKSHANK,
 on behalf of themselves and all others similarly situated,

                                 Plaintiffs,
 - vs –

 The HOLY SEE, a/k/a the APOSTOLIC SEE,

                                 Defendant.                     X

        PLAINTIFFS JAMES BRUNO, ROBERT BURNS, LOUIS CASTIGLIONE, KEVIN
CAVANAUGH, BRIAN COMPASSO, WAYNE COMPASSO, JOHN GILLEN, JOSEPH
JOCKEL, MARIANNE AGNELLO, DIANNE MONDELLO, VERNON ALLEN JONES, JOHN
O’CONNOR, THOMAS O’CONNOR, JOSEPH RUSSO, PETER SENATORE, MATTHEW
SEXTON, LAWRENCE SMITH, PHILIP F. FAHEY, ENZO RIVERS, CARLIEF VOZZO,
CARLO CILIBERTI, GLENN A. SOBECKI, JOHN K. DIFFLEY, KEVIN O’CONNOR,
CHRISTOPHER J. EDGE, ROBERT EMMERICH, LUIS MENDOZA, SEAN O’BRIEN,
CHARLES J. HENSEL, DONNA NICHOLS n/k/a DONNA SANDERS, and JAMES
CRUICKSHANK (collectively “PLAINTIFFS”), on behalf of themselves and all others similarly
situated (the “CLASS”), by their attorneys, HERMAN LAW, as and for their Class Action
Complaint against DEFENDANT, the HOLY SEE a/k/a the APOSTOLIC SEE, allege as follows:

                                        INTRODUCTION

          1.    This is a class action lawsuit against the HOLY SEE for victims of childhood clergy

sexual abuse.

          2.    This class action seeks money damages for the negligence of the HOLY SEE in

mandating a policy for its Bishops and Dioceses of secrecy and concealment in response to

                                                                                                 1
www.HermanLaw.com
Telephone: (212) 390-0100
     Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 2 of 32 PageID #: 2




allegations and reports of child sexual abuse by Catholic clergy. This mandatory secrecy policy,

imposed on threat of excommunication, bound Bishops and Dioceses for decades if not centuries.

As a result of this policy, child sexual abuse by Catholic clergy developed and continued as a

pervasive and systemic problem in the Catholic Church, in which perpetrators were protected and

victims were silenced. This mandatory policy adhered to by Bishops’ and Dioceses’ in the United

States created a foreseeable risk of clergy sexual abuse.

       3.       The PLAINTIFFS and class members are victims of clergy sexual abuse who are

eligible to bring claims under the New York Child Victims Act, C.P.L.R. § 214-g. The claims

asserted in this Complaint are for money damages against the HOLY SEE.

                              PARTIES, JURISDICTION AND VENUE

       4.      PLAINTIFF JAMES BRUNO is an adult male, age 63, citizen of New York.

Plaintiff was sexually abused when he was approximately 12-13 years old, in or about 1969-1970

by Father Rocco Verrengio when he was assigned to St. Rita’s Roman Catholic Church within the

Diocese of Brooklyn. James was an altar boy at the Church, and Father Verrengio gained access

to James through James’ role as altar boy. Father Verrengio is on the Diocese of Brooklyn’s

published list of priests against whom credible allegations of sexual abuse have been made.

       5.      PLAINTIFF ROBERT BURNS is an adult male, age 61, citizen of Maryland.

Plaintiff was sexually abused when he was approximately 14 years old, in or around 1973 by Father

Thomas O’Rourke when he was assigned to American Martyrs Roman Catholic Church within the

Diocese of Brooklyn. Father O’Rourke groomed Thomas and his family when Thomas’s brothers

served as altar boys at the Church, and he officiated at Thomas’s sister’s wedding. He established

a relationship with Thomas and then sexually abused him.       Father O’Rourke has had multiple




                                                                                                2
www.HermanLaw.com
Telephone: (212) 390-0100
     Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 3 of 32 PageID #: 3




allegations of child sexual abuse against him, and is on the Diocese of Brooklyn’s published list

of priests against whom credible allegations of sexual abuse have been made

       6.      PLAINTIFF LOUIS CASTIGLIONE is an adult male, age 62, citizen of New York.

Plaintiff was sexually abused when he was approximately 8-9 years old, in or around 1967-1969

by Father Joseph Said when he was assigned to St. Charles Church within the Diocese of Brooklyn.

Louis served as an altar boy at St. Charles Church when he encountered and was sexually abused

by Father Said.

       7.      PLAINTIFF KEVIN CAVANAUGH is an adult male, age 58, citizen of Florida.

Plaintiff was sexually abused when he was approximately 11-13 years old, in or around 1973-

1976, by Father Edward Maurer when he was assigned to Our Lady Queen of Martyrs within the

Diocese of Brooklyn. Kevin was an altar boy in the Church when Father Maurer groomed and

then sexually abused him. Father Maurer has had multiple allegations of child sexual abuse against

him, and is on the Diocese of Brooklyn’s published list of priests against whom credible allegations

of sexual abuse have been made

       8.      PLAINTIFF BRIAN COMPASSO is an adult male, age 59, citizen of Florida.

Plaintiff was sexually abused when he was approximately 15-16 years old, in or around 1976-1977

by Deacon Eugene Vollmer when he was assigned to St. Joseph Catholic Church within the

Diocese of Rockville Centre. Brian attended a prayer group of the Church’s youth organization

that Deacon Vollmer led or facilitated. By virtue of this position, Deacon Vollmer groomed Brian

and his brother, gained their trust, and then sexually abused them. Deacon Vollmer has had

multiple allegations of child sexual abuse against him. (See ¶ 26 below).

       9.      PLAINTIFF WAYNE COMPASSO is an adult male, age 60, citizen of North

Carolina. Plaintiff was sexually abused when he was approximately 16-17 years old, in or around


                                                                                                  3
www.HermanLaw.com
Telephone: (212) 390-0100
     Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 4 of 32 PageID #: 4




1976-1977 by Deacon Eugene Vollmer when he was assigned to St. Joseph Catholic Church within

the Diocese of Rockville Centre. Wayne attended a prayer group of the Church’s youth

organization that Deacon Vollmer led or facilitated. By virtue of this position, Deacon Vollmer

groomed Wayne and his brother, gained their trust, and then sexually abused them.

       10.    PLAINTIFF JOHN GILLEN is an adult male, age 41, citizen of Florida. Plaintiff

was sexually abused several times beginning when he was 12 years old, in or around 1992 by

Deacon Charles Di Targiani who was his 7th Grade Teacher at the time at St. Ephrem Catholic

Church and School within the Diocese of Brooklyn. John was an altar boy at the Church. Deacon

Di Targiani was the youth minister at the Church and John’s confirmation teacher.

       11.    PLAINTIFF JOSEPH JOCKEL is an adult male, age 45, citizen of California.

Plaintiff was sexually abused when he was approximately 16-17 years old, in or around 1991-1992

by Father James Miller when he was assigned to St. John the Baptist Diocesan High School within

the Diocese of Rockville Centre. Father Miller groomed and sexually abused Joseph in his role as

chancellor or counselor at the High School. Father Miller has had multiple allegations of child

sexual abuse against him, and is on the Diocese of Rockville Centre’s published list of priests

against whom credible allegations of sexual abuse have been made.

       12.    PLAINTIFF MARIANNE AGNELLO is an adult female, age 62, citizen of New

York. Plaintiff was sexually abused when she was approximately 11-12 years old, in or about

1968 by Father Edward Brennan, who was assigned to Good Shepherd Church within the Diocese

of Brooklyn. Father Brennan groomed and sexually abused Marianne when she was a student at

Good Shepherd School, beginning at her first communion. when he asked her parents if he could

take a photograph with her. Father Brennan has had multiple allegations of child sexual abuse




                                                                                              4
www.HermanLaw.com
Telephone: (212) 390-0100
     Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 5 of 32 PageID #: 5




against him and is on the Diocese of Brooklyn’s published list of priests against whom credible

allegations of sexual abuse have been made.

       13.     PLAINTIFF DIANNE MONDELLO is an adult female, age 61, citizen of New

York. Plaintiff was sexually abused when she was approximately 10 years old, in or about 1968

by Father Edward Brennan, who was assigned to Good Shepherd Church within the Diocese of

Brooklyn. Father Brennan groomed and sexually abused Dianne when she was a student at Good

Shepherd School. Father Brennan mentored students at the School, which he used as a means of

grooming leading to sexual abuse.

       14.     PLAINTIFF VERNON ALLEN JONES is an adult male, age 54, citizen of New

York. Vernon was sexually abused when he was approximately 12 years old, in or around 1975

by Father Brian Callahan when he was assigned to the Church of St. Michael and St. Edward

within the Diocese of Brooklyn. Vernon was baptized by Father Callahan in 1977, and served as

an altar boy in the Church. Vernon also volunteered for a student job in the rectory, where he was

sexually abused by Father Callahan. Father Callahan has had multiple allegations of child sexual

abuse against him, and is on the Diocese of Brooklyn’s published list of priests against whom

credible allegations of sexual abuse have been made.

       15.     PLAINTIFF JOHN O’CONNOR is an adult male, age 55, citizen of California.

Plaintiff was sexually abused when he was approximately 14-15 years old, in or around 1979-1980

by Father Joseph P. Byrns when he was assigned to St. Anastasia Roman Catholic Church within

the Diocese of Brooklyn. John was an altar boy at the Church serving Father Byrns. Father Byrns

also had contacts with John as the baseball coach at the Church. Father Byrns has had multiple

allegations of child sexual abuse against him and is on the Diocese of Brooklyn’s published list of

priests against whom credible allegations of sexual abuse have been made.


                                                                                                 5
www.HermanLaw.com
Telephone: (212) 390-0100
     Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 6 of 32 PageID #: 6




          16.   PLAINTIFF THOMAS O’CONNOR is an adult male, age 53, citizen of Florida.

Plaintiff was sexually abused when he was approximately 11-12 years old, in or around 1978-1979

by Father Joseph P. Byrns when he was assigned to St. Anastasia Roman Catholic Church within

the Diocese of Brooklyn. Thomas was a student at the parish school, where he became acquainted

with Father Byrns, who would mentor students in the school. Father Byrns used this position to

groom and sexually abuse Thomas. This abuse escalated as Thomas became an altar boy at the

Church.

          17.   PLAINTIFF JOSEPH RUSSO is an adult male, age 58, citizen of New York.

Plaintiff was sexually abused when he was approximately 13-14 years old, in or around 1976-1977

by Deacon Eugene C. Vollmer when he was assigned to St. Joseph Catholic Church within the

Diocese of Rockville Centre. Joseph met then Deacon Vollmer at a Church prayer meeting

conducted by Father Vollmer, which was also attended by the Compasso brothers (¶¶ 10-11

above).

          18.   PLAINTIFF PETER SENATORE is an adult male, age 48, citizen of New York.

Plaintiff was sexually abused when he was approximately 14 years old, in or about 1985 through

1986 by Father Frank Capellupo, who was assigned to Most Precious Blood Church within the

Diocese of Brooklyn. Father Capellupo groomed Peter and developed a relationship with him in

7th grade when Peter was a student at Most Precious Blood School. Father Capellupo has had

multiple allegations of child sexual abuse against him, and is on the Diocese of Brooklyn’s

published list of priests against whom credible allegations of sexual abuse have been made.

          19.   PLAINTIFF MATTHEW SEXTON is an adult male, age 43, citizen of New York.

Plaintiff was sexually abused when he was approximately 13 years old, in or around 1990 by Father

Eugene Vollmer, who was assigned to Our Lady of Victory Church within the Diocese of


                                                                                               6
www.HermanLaw.com
Telephone: (212) 390-0100
        Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 7 of 32 PageID #: 7




Rockville Centre. Matthew served Father Vollmer as an altar boy in Our Lady of Victory Church,

which gave Father Vollmer access to Matthew for sexual abuse. Father Vollmer has had multiple

allegations of child sexual abuse against him, and was identified as a sexual abuse perpetrator in

the Grand Jury Report, Suffolk County Supreme Court, Special Grand Jury, Term 1D, May 6,

2002.

         20.   PLAINTIFF LAWRENCE SMITH is an adult male, age 73, citizen of Jalisco,

Mexico. Plaintiff was sexually abused when he was approximately 14-15 years old, in or around

1962 by multiple priests, including Father John H. Maurer when he was assigned to Our Lady of

the Miraculous Medal Church and Father James Sickler when he was assigned to Pancras Church

within the Diocese of Brooklyn. Father Maurer and Father Sickler groomed Lawrence and

developed a relationship with him when as a child he was assigned to play the pipe organ and sing

in the Church choir. Each of Father Maurer and Father Sickler has had multiple allegations of

child sexual abuse against him, and is on the Diocese of Brooklyn’s published list of priests against

whom credible allegations of sexual abuse have been made.

         21.   PLAINTIFF PHILIP F. FAHEY is an adult male, age 54, citizen of New York, who

was sexually abused in multiple incidents when he was about 8 or 9 years old in approximately

1975-76, by Father Robert Ferro, a priest of the Diocese of Brooklyn then assigned to St. Ephrem

Parish. Philip was active in parish youth activities, and through these activities Father Ferro

became acquainted with Philip and groomed him. Father Ferro first sexually abused Philip after

his CCD class in a classroom at St. Ephrem. Father Ferro has had multiple allegations of child

sexual abuse against him and is on the Diocese of Brooklyn’s list of priests against whom credible

allegations of sexual abuse have been made.




                                                                                                   7
www.HermanLaw.com
Telephone: (212) 390-0100
     Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 8 of 32 PageID #: 8




       22.     PLAINTIFF ENZO RIVERS is an adult male age 68, citizen of New York.

Plaintiff was sexually abused by three priests when he was between the approximate ages of 6 and

16, including Father John H. O’Brien and Father Brian F.X. Callahan, who were priests of the

Diocese of Brooklyn. Father O’Brien was then assigned to St. James Roman Catholic Church and

Father Callahan was assigned to St. Michael – St. Edwards Roman Catholic Church. Plaintiff

grew up in a very large, devout Catholic family. His mother would seek financial assistance for

the family from different Churches in Brooklyn and would bring Enzo to the Churches where the

offending priests would interact with him. Father Callahan has had multiple allegations of child

sexual abuse against him and is on the Diocese of Brooklyn’s list of priests against whom credible

allegations of sexual abuse have been made.

       23.     PLAINTIFF CARLIEF VOZZO is an adult male age 51 citizen of New York.

Plaintiff was sexually abused from the approximate ages of 10-12 in or about 1979-81 by Father

James Lara, a priest of the Diocese of Brooklyn assigned to St. Francis Xavier Church in Brooklyn.

Carlief was active in parish-sponsored youth activities, and through these activities Father Lara

became acquainted with Carlief and groomed him for sexual abuse. Father Lara has had multiple

allegations of child sexual abuse against him and is on the Diocese of Brooklyn’s list of priests

against whom credible allegations of sexual abuse have been made.

       24.     PLAINTIFF CARLO CILIBERTI is an adult male age 62 citizen of Arizona.

Plaintiff was sexually abused when he was approximately 12-16 years old in or about 1973-77 by

Father Gerard J. Chasse, a priest of the Diocese of Rockville Centre who was assigned to St. Luke’s

Church in Brentwood, New York. Carlo was an altar boy at St. Luke’s, and he served Father

Chasse and other priests in the Church. Father Chasse groomed Carlo through their altar server –

priest relationship, and sexually abused him on the premises of the Church among other places.


                                                                                                 8
www.HermanLaw.com
Telephone: (212) 390-0100
     Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 9 of 32 PageID #: 9




Father Chasse is serial child sex abuser identified as a sexual abuse perpetrator in the 2003 Suffolk

County Grand Jury Report, and is on the Diocese of Rockville Centre’s list of priests against whom

credible allegations of sexual abuse have been made.

       25.     PLAINTIFF GLENN A. SOBECKI is an adult male, age 57, citizen of New York.

Plaintiff was sexually abused when he was approximately 13-14 years old, in or around 1960-

1961, by Father Harold Paul, a priest of the Diocese of Rockville Centre assigned to Holy Family

Catholic Church in Hicksville, New York. Glenn came to Father Paul for counseling, and by

means of their counseling sessions Father Paul groomed and sexually abused Glenn. Father Paul

has had multiple allegations of child sexual abuse against him and is on the Diocese’s published

list of priests against whom credible allegations of sexual abuse have been made.

       26.     PLAINTIFF JOHN K. DIFFLEY is an adult male, age 64, citizen of New York.

Plaintiff was sexually abused for a period of years beginning in approximately 1968 when he was

about 11 years old by Father James J. Bergin, a priest of the Diocese of Rockville Centre assigned

to St. Anthony of Padua Roman Catholic Church. John was an altar boy and performed work

around the Church. Father Bergin has had multiple allegations of child sexual abuse against him

and is on the Diocese’s published list of priests against whom credible allegations of sexual abuse

have been made.

       27.     PLAINTIFF KEVIN O’CONNOR is an adult male, age 56, citizen of New York.

Plaintiff was sexually abused when he was approximately 12-13 years old, in or around 1972-

1973, by Father Joseph P. Byrns, a priest of the Diocese of Brooklyn assigned to St. Anastasia

Roman Catholic Church. The abuse began when Kevin was an altar boy and member of the

baseball team coached by Father Byrns. Father Byrns is a serial sexual predator, and also sexually

abused Plaintiffs John O’Connor, Thomas O’Connor and Robert Emmerich.


                                                                                                   9
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 10 of 32 PageID #: 10




       28.     PLAINTIFF, CHRISTOPHER J. EDGE, is an adult male, age 52, citizen of South

Carolina. Plaintiff was sexually abused in numerous incidents when he was approximately 7 to 9

years old, in or around 1976-1977, by Father James T. Smith, a priest of the Diocese of Brooklyn

assigned to Our Lady of Hope Church in Middle Village, Queens. Father Smith would, among

other things, remove Christopher from Sunday School class and abuse him in his office. He also

sexually abused Christopher at a home in Amityville, where Father Smith brought children for

sexual abuse. Father Smith has had multiple allegations of child sexual abuse against him and is

on the Diocese of Brooklyn’s published list of priests against whom credible allegations of sexual

abuse have been made.

       29.     PLAINTIFF, ROBERT EMMERICH, is an adult male, age 57, citizen of New

York. Plaintiff was sexually abused when he was approximately 13-14 years old, in or around

1977-1978, by Father Joseph P. Byrns, a priest of the Diocese of Brooklyn assigned to St.

Anastasia Church. Robert was active in the Church. He and his group of friends were groomed

by Father Byrns and sexually abused.

       30.     PLAINTIFF LUIS MENDOZA is an adult male, age 52, citizen of Virginia.

Plaintiff was sexually abused when he was approximately 12-13 years old, in or around 1981-

1983, by Father Brian F.X., Callahan, a priest of the Diocese of Brooklyn assigned to the Church

of St. Michael and St. Edwards Church. Luis was an altar boy at the Church and Father Callahan

used his relationship with Luis as altar server to commit acts of sexual abuse. Father Callahan

was a serial sexual predator; he also sexually abused Plaintiff Enzo Rivers.

       31.     PLAINTIFF SEAN O’BRIEN is an adult male, age 50, citizen of North Carolina.

Plaintiff was sexually abused in multiple incidents when he was approximately 11-12 years old, in

or around 1981-1982, by Father John J. McGeever, a priest of the Diocese of Rockville Centre


                                                                                               10
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 11 of 32 PageID #: 11




assigned to St. Agnes Cathedral. Sean was an altar boy, and Father McGeever conducted altar boy

training. Father McGeever used his position and authority with Sean as altar boy to sexually abuse

him. Father McGeever has had multiple allegations of child sexual abuse against him and is on

the Diocese of Rockville Centre’s published list of priests against whom credible allegations of

sexual abuse have been made.

       32.     PLAINTIFF CHARLES J. HENSEL is an adult male, age 65, citizen of Virginia.

Plaintiff was sexually abused when he as approximately 11-12 years old, in or around 1968-1969,

by Father James J. Bergin, a priest of the Diocese of Rockville Centre assigned to St. Anthony of

Padua Roman Catholic Church. Charles was an altar boy at St. Anthony of Padua and served Father

Bergin. Father Bergin was a serial sexual predator; he also sexually abused Plaintiff John Diffley.

       33.     PLAINTIFF DONNA NICHOLS n/k/a DONNA SANDERS is an adult female, age

66, citizen of New York. Plaintiff was sexually abused for a period of years beginning when she

was approximately 11years old, in or around 1965, by Father Nicholas J. Unterstein, a priest of the

Diocese of Rockville Centre assigned to St. Hugh of Lincoln Roman Catholic Church. Upon

information and belief, Father Unterstein was laicized in or about 1980. Father Unterstein has had

multiple allegations of child sexual abuse against him and is on the Diocese of Rockville Centre’s

published list of priests against whom credible allegations of sexual abuse have been made.

       34.     PLAINTIFF JAMES CRUICKSHANK is an adult male, age 46, citizen of New

York. Plaintiff was sexually abused when he was approximately 13-15 years old, in or around

1989-1991, by Father James C. Miller, a priest of the Diocese of Rockville Centre assigned to St.

John the Baptist High School in West Islip, NY. Plaintiff was a student in the School. Father Miller

would pull James out of class for “counseling,” and then sexually abuse him. Father Miller has

had multiple allegations of child sexual abuse against him and is on the Diocese of Rockville


                                                                                                 11
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 12 of 32 PageID #: 12




Centre’s published list of priests against whom credible allegations of sexual abuse have been

made.

        35.    Defendant the HOLY SEE a/k/a the APOSTOLIC SEE (the “HOLY SEE”) is an

agency or instrumentality of a foreign state, the Vatican City State, a sovereign territory located

within the city of Rome, Italy. The HOLY SEE is the government of the Catholic Church

worldwide. It is a separate entity which serves as an organ of the Vatican City State. The HOLY

SEE is a citizen or subject of the Vatican City State.

        36.    Alternatively, the HOLY SEE is itself a foreign state, located in Vatican City,

Rome.

        37.    As either a foreign state, or the agency or instrumentality of a foreign state, the

HOLY SEE may be sued in accordance with the Foreign Sovereign Immunities Act, 28 U.S.C.

sec. 1602 et seq.

        38.    The Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(2) as this

is an action between citizens of a state and a citizen or subject of a foreign state in which the matter

in controversy exceeds $75,000.

        39.    The Court alternatively has original and personal jurisdiction pursuant to 28 U.S.C.

§ 1330, as PLAINTIFFS assert claims for relief in personam for which the Defendant is a foreign

state as defined in 28 U.S.C. § 1603(a) and (b), and is not entitled to immunity under 28 U.S.C. §§

1605-1607 nor under any applicable international agreement.

        40.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(c)(3) as the Defendant

is not resident in the United States, or alternatively pursuant to 28 U.S.C. §§ 1330(b) and

1391(b)(3) as the Defendant is subject to personal jurisdiction in this district, or alternatively




                                                                                                     12
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 13 of 32 PageID #: 13




pursuant to 28 U.S.C. § 1391(b)(2) or 28 U.S.C. § 1391(f) as a substantial part of the events or

omissions giving rise to the claims occurred in this district.

                               ALLEGATIONS SUPPORTING CLAIMS

       A.       Agency Relationship Between Defendant HOLY SEE and Catholic Bishops

       41.      The Papacy, or the office of the Pope, known as the Supreme Pontiff, operates and

controls the HOLY SEE. The Pope is assisted in the administration of the HOLY SEE and the

world-wide Roman Catholic Church by the Roman Curia, which is the administrative headquarters

of the HOLY SEE.

       42.      The HOLY SEE and its relationship to the Vatican City State are unique and

atypical.    The HOLY SEE runs, directs, supervises and oversees the business, activities,

organizations, agents and employees of the worldwide Roman Catholic Church. The HOLY SEE,

either as a foreign state itself, or alternatively as an agent or instrumentality of the Vatican City

State, maintains diplomatic relations and enters into treaties and agreements with other nation

states, including the United States.

       43.      The HOLY SEE is governed as a hierarchy, wherein all power and control in the

governmental system descends from the top, the office of the Pope, downward. In the HOLY SEE,

executive, legislative and judicial authority is concentrated in the office of the Pope. The Pope has

the right to plenary control and is the ultimate authority for all decision making concerning the

HOLY SEE and the activities of the worldwide Catholic Church.

       44.       The Catholic Church is divided into geographic territories or sections it identifies

as dioceses and archdioceses. The dioceses are operated by bishops. An archdiocese is a primary

diocese in a region identified as a province, headed by an archbishop. An archbishop holds a

position of honor among bishops of dioceses, but his position is parallel to that of the diocesan


                                                                                                  13
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 14 of 32 PageID #: 14




bishops in that an archbishop does not exercise authority over a bishop. Archbishops and bishops,

also known as Ordinaries, have authority to conduct the activities of the Catholic Church in their

respective territories under the direction and complete, plenary control of the HOLY SEE (herein

dioceses and archdioceses are collectively referred to as “Dioceses,” and bishops and archbishops

are collectively referred to as “Bishops”).

       45.     The HOLY SEE has substantial involvement in, and the unqualified right to, control

the day-to-day business and operations of its agents and instrumentalities, including the conduct

of Diocesan activities by Bishops. The Holy See has the right of complete domination of the

Bishops and Dioceses, operating them as a single enterprise.

       46.     The HOLY SEE operates in part from funds raised by Dioceses for its sole benefit,

which is a major source of revenue. The Dioceses are obligated to provide funds to support the

HOLY SEE, which funds are provided by the donations of members and parishioners in the

Dioceses.    Fundraising for the HOLY SEE is accomplished, for example, through a program

known as Peter’s Pence, which is coordinated between the HOLY SEE and Bishops, among other

agents and employees of the HOLY SEE.

       47.     The HOLY SEE operates a charitable organization, the Pontifical Society for the

Propagation of the Faith, which operates in each Diocese and raises funds for the Catholic Church’s

worldwide missionary work, among other things. Funds donated to the Society for the Propagation

of the Faith are sent to the Pontifical Mission Societies in the United States, headquartered in New

York City.

       48.     A Diocese is created by the Pope. No other official or body in the Catholic Church

has this authority.




                                                                                                 14
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 15 of 32 PageID #: 15




       49.     A Bishop is appointed by the Pope. No other official or body in the Catholic Church

has this authority.

       50.     The Pope is the supreme legislator of the Catholic Church, including its Dioceses.

The Pope alone has the authority to enact laws and interpret laws governing the Church and its

activities. While a Bishop has authority to legislate within the territory of a Diocese, this authority

is limited by the Pope and must be consistent with any papal policy statements. Papal policy

statements are distributed by the office of the Pope to the Bishops, who are responsible for

implementing them and communicating them to the Catholic faithful or directing that they be

maintained in secrecy.

       51.     The Pope is also the supreme administrator of all Church property, including

property that is nominally in the name of a Diocese or entity created by a Diocese.

       52.       The Pope is the direct and immediate supervisor of Bishops in the Church

hierarchy. Only the Pope has the authority to select, consecrate or ordain a Bishop, assign a Bishop

to a Diocese, transfer a Bishop, remove a Bishop from office, allow a Bishop to retire, or accept a

Bishop’s resignation, among other things. The Pope alone determines the specific requirements

for serving as a Bishop. The office of Bishop does not exist independently from the HOLY SEE,

nor does it have any meaning outside of the structure and hierarchy of the Catholic Church. A

Bishop is entirely dependent upon the Pope for the exercise of the Bishop’s power and authority

in his Diocese. The Pope determines the extent and limits of a Bishop’s authority and establishes

the relationship of Bishops to the Papacy.

       53.     The Dioceses operate as divisions of the Holy See, with no separable existence

apart from the Holy See. The Holy See exercises direct control of Dioceses and Bishops through,

inter alia, policies and directives that are mandatory. To the extent that the Dioceses are separate


                                                                                                    15
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 16 of 32 PageID #: 16




corporations, only the Holy See has the authority to create, terminate or otherwise make decisions

concerning the existence and structure of these corporations. The Bishops consent to act in

accordance with the Holy See’s policies and directives, and are subject to being removed from

their position by the Pope if they fail to do so.

        54.     A Bishop of a Diocese is required to submit detailed reports concerning the Diocese

to the HOLY SEE every five years, known as Quinquennial Reports. This Report is presented to

the Pope in a mandatory official visit by the Bishop to the Vatican. A Bishop is otherwise required

to send reports and other information concerning the activities or business of the Diocese to the

HOLY SEE on demand.

        55.     The Pope requires that a Bishop take the “Oath of Fidelity” to the HOLY SEE. As

the name indicates, the Oath is a promise of total fidelity to the Pope. The failure to comply with

the Oath would be a basis for the Pope to use his authority to remove the Bishop.

        56.     The three primary positions of authority in the Church are Deacons, Priests and

Bishops. Deacons and Priests are approved for ministry and are “ordained,” which is the

educational and ceremonial process by which individuals become Deacons and Priests. The office

of the Bishop is the highest of what are known as “holy orders.” The Bishop is selected, appointed

and assigned only by the Pope. A Bishop is the superior of all Priests and other clergy assigned to

work within his Diocese. This includes Priests ordained in the Diocese, Priests of a Catholic

religious order, and Priests from other Dioceses working in the Diocese.

        57.     The HOLY SEE has ultimate authority in the investigation and response to

allegations of child sexual abuse by Catholic Priests. A Bishop has authority conferred by the

Pope to respond to such allegations, subject to the Pope’s right to intervene directly in personnel

matters concerning any Catholic clergy, including Diocesan and religious order Priests working in


                                                                                                16
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 17 of 32 PageID #: 17




the territory of a Diocese.   The office of the Pope promulgates and officially publishes rules,

procedure and regulation that pertain to the investigation and response to reports of sexual abuse.

The application of these rules is not optional but mandatory for all Bishops.

         58.   For example, in 2010 Pope Benedict XVI revised a Papal Decree, known as a Motu

Proprio, i.e., a worldwide order to Bishops and other Church officials, first issued by Pope John

Paul II in 2001, which established procedures for prosecuting and disciplining priests accused of

sexual abuse. Among other things, this Decree amended the procedure for laicization of a priest

and directed who may serve on Diocesan tribunals in sex abuse cases. It specifically directed and

controlled the manner in which Bishops and Dioceses handled their priests accused of child sexual

abuse.

         B.    The Mandatory Secrecy Policy of the HOLY SEE

         59.   The HOLY SEE has known for centuries that Catholic priests were using their

positions and roles in Catholic parishes and schools to sexually molest children. At all relevant

times, this was a widespread, ubiquitous and systemic problem in the Catholic Church.

         60.   The first formal legislations referring to sexual abuse by clerics dates from the

Synod of Elvira which took place in the year 309. In the 11th century, St. Peter Damien composed

a book, Liber Gomorrhianus (Book of Gomorrah), addressed to then Pope Leo IX. The book is a

denunciation against sexual immorality in the Church. It condemns as epidemic among clerics in

the Church “sodomy,” which encompasses acts of sexual abuse of boys and adolescents. It

advocates for the enforcement of severe punishment of the offending clerics, including public

humiliation, required fasting, imprisonment in a monastic cell, and custody of the cleric by two

monks to prevent future child sexual abuse offenses.




                                                                                                17
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 18 of 32 PageID #: 18




       61.     The problem of child sexual abuse in the Church nonetheless has continued for

centuries, prompting the issuance of policies and standards dictating how Bishops were to respond

to allegations of child sexual abuse by Catholic clergy. In 1866 the HOLY SEE issued express

instructions to Bishops requiring strict secrecy and perpetual silence concerning allegations of

child sexual abuse. These instructions applied to all individuals in the Church having or acquiring

knowledge of allegations of child sexual abuse under the penalty of excommunication. This

instruction was reiterated and developed in further detail in documents issued by the HOLY SEE

in 1922, 1962, 2001 and 2010.

       62.     In 1922, the HOLY SEE released a confidential document to Bishops and other

Church officials regarding the handling of cases of solicitation of sex in the confessional and other

offenses by clergy. This document mandated a specific procedure for the Bishop to follow, bound

by the requirement of strict secrecy.

       63.     The official name of this confidential document is the Instruction on The Manner

of Proceeding in Cases of Solicitation (The Vatican Press, 1922) (hereinafter referred to as

“Crimen Sollicitationis”. The heading of the document states, “From the Supreme and Holy

Congregation of the Holy Office To All Patriarchs, Archbishops, Bishops and Other Diocesan

Ordinaries . . . .” It contains specific instructions regarding the handling of child sex abuse by

clergy. According to the document itself, it is an “instruction, ordering upon those to whom it

pertains to keep and observe it in the minutest detail.” Crimen Sollicitationis, ¶ 11. It sets forth

the following secrecy requirement:

               What is treated in these cases has to have a greater degree of care
               and observance so that those same matters be pursued in a most
               secretive way, and, after they have been defined and given over to
               execution, they are to be restrained by a perpetual silence.
               (Instruction of the Holy Office, February 20, 1867, n. 14). Each and
               everyone pertaining to the tribunal in any way or admitted to

                                                                                                  18
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 19 of 32 PageID #: 19




               knowledge of the matters because of their office, is to observe the
               strictest secret, which is commonly regarded as a secret of the Holy
               Office, in all matters and with all persons, under the penalty of
               excommunication latae sententiae, ipso facto and without any
               declaration [of such a penalty] having been incurred and reserved to
               the sole person of the Supreme Pontiff, even to the exclusion of the
               Sacred Penitentiary, are bound to observe [this secrecy] inviolably.

Crimen Sollicitationis, ¶ 11. This same document was reissued in substantially the same form by

the HOLY SEE on March 16, 1962.

       64.     While the title of the 1922 and 1962 documents refers to solicitation of sex in the

confessional, the scope of these documents actually encompasses four separate and distinct

offenses: (1) solicitation of sex in the sacramental confession; (2) homosexual sex; (3) sexual

abuse of minors; and (4) bestiality. The confidential decree set forth in Crimen Sollicitationis,

binding and mandatory on the Bishops, expressly incorporates these offenses, including sexual

acts with “youths of either sex.”   Its secrecy mandate applies to such acts by clergy irrespective

of where they occur. Crimen Sollicitationis, Title V, ¶ 73.

       65.     The HOLY SEE’s mandatory policy of secrecy under penalty of immediate

removal from the Church (excommunication) applies to all those involved in any way with the

investigation or processing of a complaint of sexual abuse under the 1922 and 1962 documents.

The penalty of automatic excommunication applies to all clerics involved. This penalty may also

be imposed on lay persons involved in a case. The grave obligation of absolute and perpetual

secrecy applies to all. Through this policy and others, implemented by the Bishops, the HOLY

SEE condoned and enabled child sex abuse by Catholic clergy working in the territory of a

Diocese.

       66.     Crimen Sollicitationis reflected a specific procedure and policy that Bishops were

required to follow without material discretion, on penalty of excommunication. Compliance with

                                                                                                19
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 20 of 32 PageID #: 20




this secrecy policy mandated, among other things, that Bishops (i) not disclose allegations of

clergy sexual abuse to law enforcement; (ii) direct victims and their families to not report incidents

of clergy sexual abuse to law enforcement; and (iii) provide no warning or disclosure that may

protect other Catholic parishioners and students from sexual abuse. The HOLY SEE’s secrecy

policy mandated that the Bishop follow a specific course of action in response to an allegation of

child sexual abuse.

          67.   The policy of secrecy and the severest of penalties for its violation set forth in

Crimen Sollicitationis were reiterated in subsequent documents issued by the HOLY SEE to its

Bishops in 2001 and 2010. The policy provided that an office of the HOLY SEE, the Congregation

for the Doctrine of the Faith, was authorized to act in cases of child sexual abuse by ordained

clergy.     Under the 2001 policy, Bishops are required to report any priest accused of sexual

misconduct to this office of the HOLY SEE.

          68.   The HOLY SEE has the right to control the organizational body of U.S. Bishops,

known as the U.S. Conference of Catholic Bishops (USCCB). Upon information and belief, policy

or legislation proposed by the USCCB is subject to approval by the HOLY SEE, particularly that

concerning the handling of allegations of clergy sex abuse. In 2018, the HOLY SEE directed that

the USCCB table a proposal the USCCB was prepared to vote on and approve that would have

established standards for clergy conduct and a process for the evaluation of Bishops in complying

with these standards. In May 2019, the Pope issued a Motu Proprio which set forth standards and

procedures for response to allegations of clergy sex abuse.        The Bishops of the USCCB are

required to comply with the Motu Proprio.

          69.    At all relevant times, the Dioceses’ acts and omissions were subject to the HOLY

SEE’S direction and control. Specifically, the HOLY SEE had the right to direct the Bishops how


                                                                                                   20
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 21 of 32 PageID #: 21




to respond to an allegation or report of clergy sexual abuse of a child. As demonstrated by the

above-described policy statements, the HOLY SEE did so direct the Bishops to respond by

maintaining the strict secrecy of the allegations under penalty of removal and excommunication.

         70.   The strict secrecy mandate was contrary to applicable law and/or legal duty

requiring that allegations of clergy-on-child sexual abuse be reported to law enforcement. For

example, the Bishops who controlled Catholic parochial schools in their territory had a duty to

report to law enforcement when they had reasonable cause to suspect that a child was abused or

maltreated. This duty arose pursuant to law, including without limitation, New York Social

Services Law § 413.

         71.    In December 2019 the Pope issued a directive to Bishops abolishing the pontifical

secrecy requirement in connection with reporting, trials and decisions in cases of child sexual

abuse.    Under this directive the Pope reversed the HOLY SEE’s prior instructions to Bishops

stating, among other things, that confidentiality under canon law does “not prevent the fulfillment

of the obligations laid down in all places by civil laws,” and that those reporting the crime of child

sexual abuse, the victim and witnesses “shall not be bound by any obligation of silence.” This

reversal further demonstrates the strict control exercised by the HOLY SEE over Bishops,

particularly as to the secrecy requirements for allegations of child sexual abuse.

         72.   At all relevant times, as reflected by its mandatory policy, the HOLY SEE was

aware that a highly significant number of priests were engaging in sexual misconduct with

children. The priests who were serial child sex abusers, some of whom were eventually placed on

Dioceses’ published lists of priests credibly accused of child sexual abuse (see ¶¶ 4-34 above),

represent a phenomenon that was well known to the HOLY SEE. These priest-perpetrators were




                                                                                                   21
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 22 of 32 PageID #: 22




enabled and emboldened by the mandatory secrecy policy in committing acts of child sexual abuse

in their Dioceses, especially in connection with the Church’s youth-related functions and activities.

         C.    Non-Immunity of the HOLY SEE Under 28 U.S.C. § 1605(a)

         73.   This action is for money damages sought against the HOLY SEE for personal

injuries occurring in the United States. The mandatory secrecy policy of the Holy See was

established, implemented and enforced entirely in the United States through the HOLY SEE’s

agents and employees, the Bishops.

         74.   The personal injuries of PLAINTIFFS and the CLASS claimed herein were caused

by the tortious acts or omissions of the Bishops, who at all relevant times were officials of the

HOLY SEE. Alternatively, the Bishops were at all relevant times employees of the HOLY SEE

under New York law and general common law because they performed services in the affairs of

the HOLY SEE, and the conduct of their performance of such services was subject to the HOLY

SEE’s control or right of control. At all relevant times, the Bishops were acting within the scope

of their office or employment.

         75.   The claim for relief set forth herein is based upon the exercise or performance of

mandatory duties or functions required of the Bishops by the HOLY SEE. In particular, the HOLY

SEE imposed mandatory policies that required the Bishops to maintain the strict secrecy of

allegations and reports of clergy sex abuse. The Bishops had no discretion to deviate from this

secrecy policy and were forbidden by the HOLY SEE from disclosing or reporting clergy sex

abuse.

         76.   The Bishops’ response to allegations or reports of child sexual abuse by clergy had

no element of independent decision making or considerations of public policy or morals. The




                                                                                                  22
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 23 of 32 PageID #: 23




Bishops were forbidden from taking actions or making decisions in noncompliance with the

secrecy mandates of the HOLY SEE.

       77.      Because of the secrecy mandate, priests who were child sexual predators were able

to proceed with their heinous acts knowing that they would not be reported to law enforcement

and that anyone in the Church who gained knowledge of their acts would be required to maintain

secrecy. The HOLY SEE’s secrecy and concealment policy enabled and emboldened child sexual

predators among clergy working in the Dioceses, creating an environment and system in which

they could engage in child sexual abuse with impunity. As a result, children encountering clergy

in the Dioceses were placed at foreseeable risk of child sexual abuse by clergy sexual predators.

       D.      The Child Victims Act and New York Dioceses’ Compensation Programs

       78.     In February 2019, New York enacted the Child Victims Act (CVA), which in

relevant part revived civil claims for injuries suffered as a result of conduct which would constitute

a sexual offense under certain enumerated penal laws applicable to the sexual abuse or exploitation

of children less than 18 years of age. See CPLR 214-g. The CVA included a “window” in which

these claims may be brought that commenced on August 14, 2019, and by amendment continues

for a period of two years.

       79.     Prior to enactment of the CVA, the Dioceses located in the State of New York

instituted programs or plans in which victims of child sexual abuse by clergy could make claims

and receive some compensation for their damages.

       80.      In 2016, the Archdiocese of New York announced the launch of its Independent

Reconciliation and Compensation Program (IRCP), directed toward the numerous victims of child

sexual abuse by clergy working within its territory. The Archdiocese appointed third-party

Administrators for the IRCP, Kenneth R. Feinberg and Camille S. Biros. Under the IRCP, victims


                                                                                                   23
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 24 of 32 PageID #: 24




submitted claims to the Administrators. The claims were investigated and offers were made by

the Administrators for settlement of the claims.

       81.      Essentially the same IRCP was instituted by each of the Diocese of Brooklyn,

Diocese of Rockville Centre, Diocese of Syracuse and Diocese of Ogdensburg. As with the

Archdiocese of New York, the IRCPs for these Dioceses were administered by Kenneth R.

Feinberg and Camille S. Biros.

       82.      The Diocese of Buffalo initiated an IRCP in 2018, administered by former state

court Judges.    The Diocese of Albany began a compensation program in 2004. The Diocese of

Rochester also instituted its own compensation program in 2018.

       83.      In each of the IRCPs and compensation programs, the Diocese’s objective was to

obtain releases from victims of clergy sexual abuse preventing them from bringing their claims in

court. The settlements required that the victim execute a release in favor of the Diocese and parish

in exchange for the compensation being paid.

       84.      The IRCPs and other compensation programs instituted by the Dioceses located in

the State of New York were a response to legislative initiatives in New York State that would

revive claims for child sexual abuse that had been barred by the expiration of the statute of

limitations, which ultimately resulted in enactment of the CVA. The programs were designed to

settle claims at a substantial discount on the premise that the claims would remain barred by the

statute of limitations and the victims had no recourse to file their claims in court.

       85.      The settlement programs were successful in securing releases from victims of

clergy sexual abuse in favor of the Dioceses in the State of New York. Upon information and

belief, at least 1,300 victims of clergy sex abuse have executed such releases, receiving

approximately $250 million on their claims.


                                                                                                 24
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 25 of 32 PageID #: 25




         86.   Given the purpose and intent of the settlement programs, the victims of child sexual

abuse settling their claims in these programs received only a small fraction of the damages to which

they would have been entitled in a court of law.       Upon information and belief, the releases

executed by each of the Plaintiff and members of the CLASS do not release the Defendant HOLY

SEE.

         87.     Subsequent to the opening of the “window” under the Child Victims Act,

numerous survivors of child sexual abuse who were abused by Catholic clergy serving in Dioceses,

parishes and Catholic schools in the State of New York, and who did not execute releases in any

of the settlement programs or otherwise, have brought Child Victims Act claims against those

Dioceses, parishes and schools. This includes Plaintiffs Philip F. Fahey, Enzo Rivers and Carlief

Vozzo.

         E.    Nature of Conduct Causing Injuries to PLAINTIFFS and the CLASS

         88.   PLAINTIFFS and the members of the CLASS all suffered physical, psychological

and emotional injuries as a result of conduct which constitutes a sexual offense on a minor as

defined in Article 130 of the New York Penal Law or use of a child in a sexual performance as

defined in Section 263.05 of the New York Penal Law, including without limitation, conduct

constituting rape (consisting of sexual intercourse) (N.Y. Penal Law §§ 130.25 – 130.35); criminal

sexual act (consisting of oral or anal sexual conduct) (N.Y. Penal Law §§ 130.40 – 130.53); and/or

sexual abuse (consisting of sexual contact) (N.Y. Penal Law §§ 130.55 – 130.77).

         89.   The PLAINTIFFS and the CLASS all have claims for negligence set forth herein

that were previously time barred and qualify for the revival of the statute of limitations pursuant

to CPLR 214-g.




                                                                                                 25
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 26 of 32 PageID #: 26




                                  CLASS ACTION ALLEGATIONS

       90.     This action is brought and may properly be maintained as a class action under the

provisions of Rule 23(b)(3) of the Federal Rules of Civil Procedure.

       91.     All Plaintiffs bring this action on behalf of a class defined as victims-survivors of

childhood sexual abuse by Catholic clergy serving in the State of New York, in the territories of

the Archdiocese of New York, Diocese of Brooklyn, Diocese of Rockville Centre, Diocese of

Albany, Diocese of Rochester, Diocese of Syracuse, Diocese of Buffalo and Diocese of

Ogdensburg, whose claims fall within the scope of the New York Child Victims Act, CPLR 214-

g (the “CLASS”).

       92.     In addition, the named Plaintiffs with the exception of Philip F. Fahey, Enzo Rivers

and Carlief Vozzo, are identified as the “IRCP SUBCLASS,” and bring claims on behalf of a class

identified as victims-survivors of childhood sexual abuse by Catholic clergy serving in the State

of New York, in the territories of the Archdiocese of New York, Diocese of Brooklyn, Diocese of

Rockville Centre, Diocese of Albany, Diocese of Rochester, Diocese of Syracuse, Diocese of

Buffalo and Diocese of Ogdensburg, who have claims that may be brought under the New York

Child Victims Act, CPLR 214-g, and who entered into monetary settlements in an IRCP, other

victim compensation program, or otherwise settled their claims against the Dioceses, received

monetary compensation, and executed releases of the paying Dioceses.

       93.     In addition, Philip F. Fahey, Enzo Rivers and Carlief Vozzo are identified as the

“NON-IRCP SUBCLASS,” and bring claims on behalf of a class identified as victims-survivors

of childhood sexual abuse by Catholic clergy serving in the State of New York, in the territories

of the Archdiocese of New York, Diocese of Brooklyn, Diocese of Rockville Centre, Diocese of

Albany, Diocese of Rochester, Diocese of Syracuse, Diocese of Buffalo and Diocese of


                                                                                                 26
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 27 of 32 PageID #: 27




Ogdensburg, who have claims that may be brought under the New York Child Victims Act, CPLR

214-g, and who did not enter into any monetary settlements in an IRCP or other victim

compensation program, receive monetary compensation, and execute releases of the paying

Dioceses through such a program.

       94.     The members of this putative CLASS, IRCP SUBCLASS and NON-IRCP

SUBCLASS are so numerous that separate actions or joinder of parties, whether required or

permitted, is impracticable.

       95.     There are questions of law and fact common to the CLASS and the SUBCLASSES

that predominate over any questions affecting only individual members. These include the scope

of the agency relationship between the HOLY SEE and the Dioceses; the HOLY SEE’s actual

control and right to control the operations and activities of the Bishops and Dioceses; whether the

Bishops are officials or employees of the HOLY SEE under principles of New York law; whether

the policies and directives issued by the HOLY SEE are required to be followed by the Bishops

and their Dioceses; whether the secrecy policy issued by the HOLY SEE reflected, for example,

in the 1922 and 1962 documents, was a mandatory policy required to be followed by the Bishops

and the Dioceses; whether the Bishops had discretion to give notice, warning or disclosure of

allegations of child sexual abuse against clergy working in their Dioceses with access to children;

whether the Bishops who controlled Catholic parochial schools in their territory had a duty to

report clergy sexual abuse of children to law enforcement pursuant to law, including without

limitation, Social Services Law § 413; whether the Bishops had a duty to warn or disclose

allegations of child sexual abuse against clergy working in their Dioceses with access to children;

whether the Bishops breached this duty to warn, report or disclose, as agents and employees of the

HOLY SEE, by following the mandatory policy of the HOLY SEE; whether the resulting secrecy


                                                                                                27
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 28 of 32 PageID #: 28




surrounding reports and allegations of child sexual abuse by Catholic clergy perpetuated an

environment and system in which child sexual abuse by clergy could be committed without

adverse consequence to the perpetrators; whether clergy sexual abuse of children was condoned

and enabled by the shroud of secrecy created by the HOLY SEE policy; and whether the HOLY

SEE’S secrecy policy was thus a substantial factor in causing the child sexual abuse of the

PLAINTIFFS and the CLASS.

       96.    The claims of PLAINTIFFS are typical of the claims of the CLASS, in that they all

have claims that qualify under the revival statute, Section 214-g of the Civil Practice Law and

Rules, which allow their claims against the HOLY SEE to be filed and prosecuted at this time in

that they were all sexually abused as children by Catholic clergy in the State of New York. As to

the IRCP SUBCLASS, they all presented claims to IRCP or other compensation programs

instituted by the respective Dioceses; they all received some monetary compensation on their

claims within the compensation program; and they all executed releases in substantially the same

form which released the Diocese but did not release the HOLY SEE. As to the NON-IRCP

SUBCLASS, they all have claims under the revival statute and did not participate in and execute

releases pursuant to a Diocese compensation program.

       97.     A class action is superior to other available methods for the fair, just, and efficient

adjudication of the claims asserted herein.      Joinder of all the members of the CLASS is

impracticable and it would be impractical for individual members of the CLASS to pursue separate

claims. At the same time, the CLASS members, while numerous, are identifiable as they each

submitted and released claims in claims settlement programs instituted by the Dioceses. Moreover,

prosecution of separate actions by individual members of the CLASS would create the risk of

varying and inconsistent adjudications and would unduly burden the courts.


                                                                                                   28
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 29 of 32 PageID #: 29




        98.     Given the costs of service and individual litigation, and the complexity associated

with a claim subject to the Foreign Sovereign Immunities Act, 28 U.S.C. § 1605, multiple

individual actions face significant barriers that would generally leave CLASS members without a

remedy against the HOLY SEE, and would thus deny them the opportunity to obtain the full

measure of their damages arising from child sexual abuse. A CLASS action is an efficient device

for litigating these claims, as it will conserve the resources of the courts and the parties.

        99.     PLAINTIFFS have no interest antagonistic to the interests of the other members of

the CLASS with respect to this action or the claims for relief herein.

        100.    PLAINTIFFS are committed to the vigorous prosecution of this action and have

retained competent legal counsel.

        101.    HERMAN LAW is experienced in group/class claims and the representation of

victims-survivors of childhood sexual abuse.

        102.    HERMAN LAW devotes its practice to the representation of victims of sexual

abuse in civil claims. It has represented over 1,000 victims of sexual abuse in civil cases.

HERMAN LAW has experience representing substantial groups of victims in clergy sexual abuse

cases against entities of the Roman Catholic Church.

        103.    PLAINTIFFS are adequate representatives of the CLASS, IRCP SUBCLASS and

NON-IRCP SUBCLASS, and together with their attorneys, they are able to, and will fairly and

adequately, protect the interests of these groups.

        104.    PLAINTIFFS and their counsel anticipate no difficulty in the management of this

litigation as a class action.




                                                                                                29
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 30 of 32 PageID #: 30




                                     CLAIMS FOR RELIEF

                                            Negligence

       105.    PLAINTIFFS and the CLASS repeat and reallege the allegations made in

paragraphs 1 through 104 above.

       106.    At all relevant times, the HOLY SEE owed a duty to PLAINTIFFS and the CLASS,

who were among the Catholic faithful receiving ministry, pastoral and educational services from

clergy of the Dioceses. The HOLY SEE, through the Bishops and its Dioceses, was in a special

relationship with PLAINTIFFS and the CLASS, and thus owed a duty to protect the child

PLAINTIFFS and CLASS members from foreseeable harms. This special relationship arose from,

inter alia, the youth-serving functions of the Dioceses which the perpetrator priests used as a means

to groom, gain access to, and sexually abuse children, including altar boy service, educational

activities, and other Church-sponsored activities directed in whole or in part at children.

       107.    The HOLY SEE and the Bishops were aware that a significant percentage of clergy

were sexual predators molesting children. By mandating secrecy in response to allegations of

reports of child sexual abuse, the HOLY SEE through the Bishops created and fostered a child sex

ring in the Church.

       108.    The sexual abuse of PLAINTIFFS and the CLASS was within the category of

foreseeable hazards resulting from the HOLY SEE’s mandated policy of secrecy in response to

allegations of clergy sexual abuse. The secrecy of allegations of child sexual abuse against

predator clergy created the risk that other children engaged in activities in the Church and exposed

to predator clergy would be sexually abused.

       109.    At all relevant times, the HOLY SEE knew or should have known that its strict

secrecy policy would result in children in contact with Catholic clergy being sexually abused.


                                                                                                  30
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 31 of 32 PageID #: 31




       110.     The HOLY SEE breached its duty of care to PLAINTIFFS and the CLASS by

instituting a policy of strict secrecy, with draconian consequences for its violation, preventing the

Bishops from (i) warning the children and parents receiving the services of Catholic clergy and

engaging in contacts with Catholic clergy of the foreseeable risk of child sexual abuse from such

contacts; (ii) reporting or disclosing clergy sexual abuse of children to third parties, parents or

others in a position to act to protect children from clergy sexual abuse; (iii) reporting known or

suspected clergy sex abusers to law enforcement; and (iii) disclosing or reporting to persons

serving in the Catholic schools and parishes that a clergyman assigned there was known or

suspected of child sexual abuse, or was at risk of engaging in such conduct.

       111.    The HOLY SEE’s breach of duty was a substantial factor in causing the clergy

sexual abuse of PLAINTIFFS and the CLASS, resulting in injuries to PLAINTIFFS and the

CLASS.

       112.    As a direct and proximate result of the HOLY SEE’s negligence, Plaintiff and the

CLASS members have each suffered and continue to suffer severe and permanent psychological,

emotional and physical injuries, shame, humiliation and the inability to lead a normal life.

       113.    The HOLY SEE’s acts and omissions shows a reckless or willful disregard for the

safety and well-being of children in the Catholic Church who were exposed to its clergy.

                                     PRAYER FOR RELIEF

       WHEREFORE, PLAINTIFFS respectfully request certification of one or more defined

classes in accordance with Fed.R.Civ.P. 23(c); judgment for compensatory damages in favor of

PLAINTIFFS and the CLASS; an award of attorney’s fees and costs pursuant to Fed. R. Civ. P.

23(h) and Rule 909 of the New York Civil Practice Law and Rules; an award of punitive damages;

and such other and further relief as is just and proper.


                                                                                                  31
www.HermanLaw.com
Telephone: (212) 390-0100
    Case 1:21-cv-04559 Document 1 Filed 08/13/21 Page 32 of 32 PageID #: 32




                               DEMAND FOR JURY TRIAL

       PLAINTIFFS demand a jury trial to the extent that any of their claims are so triable.

 Dated: New York, NY
      August 13, 2021                               Respectfully submitted,

                                                    HERMAN LAW

                                            By:      /s/ Stuart S. Mermelstein          .




                                                    Jeff Herman
                                                    jherman@hermanlaw.com
                                                    (Pending Admission)
                                                    Stuart S. Mermelstein
                                                    smermelstein@hermanlaw.com
                                                    Jason S. Sandler
                                                    jsandler@hermanlaw.com
                                                    434 W. 33rd St., Penthouse
                                                    New York, NY 10001
                                                    Telephone: (212) 390-0100

                                                     - and –

                                                    1800 N. Military Trail, Suite 160
                                                    Boca Raton, FL 33431
                                                    Telephone: (305) 931-2200




                                                                                               32
www.HermanLaw.com
Telephone: (212) 390-0100
